441 F.2d 1169
Alfred WRIGHT et al., Appellants,v.The CITY OF MONTGOMERY, ALABAMA, et al., Appellees.
No. 26314.
United States Court of Appeals, Fifth Circuit.
May 17, 1971.

Morton Stavis, Newark, N.J., William M. Kunstler, Arthur Kinoy, New York City, Alvin J. Bronstein, Lawyers Constitutional Defense Committee, Cambridge, Mass., Benjamin E. Smith, New Orleans, La., Charles S. Conley, Montgomery, Ala., Dennis J. Roberts, Newark, N.J., for appellants.
Ira Dement, Matthis W. Piel, Montgomery, Ala., for appellees.
Before JOHN R. BROWN, Chief Judge, AINSWORTH, Circuit Judge, and COMISKEY, District Judge.
PER CURIAM:


1
The Supreme Court of the United States, on petition for writ of certiorari, having on March 29, 1971 vacated the judgment of this Court, and having rendered its judgment remanding the cause to this Court, it is ordered and adjudged by this Court that this case be remanded to the United States District Court for reconsideration in light of Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669, decided February 23, 1971; and Samuels v. Mackell and Fernandez v. Mackell, 401 U.S. 66, 91 S.Ct. 764, 27 L.Ed.2d 688, decided February 23, 1971, as required by the Supreme Court's order herein.